     Case 3:20-cv-00242-MMD-WGC Document 3 Filed 04/21/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     MANUEL ARIAS,                                      Case No. 3:20-cv-00242-MMD-WGC

7                                    Petitioner,                       ORDER
             v.
8

9     B.O.P. OF NEVADA, et al.,

10                               Respondents.

11

12          Petitioner Manuel Arias has submitted a petition for a writ of habeas corpus

13   pursuant to 28 U.S.C. § 2254. (ECF No. 1-1.) He did not submit an application to proceed

14   in forma pauperis, nor did he pay the filing fee of $5.00.

15          It therefore is ordered that Petitioner must file an application for leave to proceed in

16   forma pauperis, accompanied by a signed financial certificate and a statement of his

17   inmate account. The Clerk of the Court will send Petitioner a blank application form for

18   incarcerated litigants. In the alternative, Petitioner must make the necessary

19   arrangements to pay the filing fee of $5.00, accompanied by a copy of this order. Petitioner

20   will have 45 days from the date that this order is entered to comply. Failure to comply will

21   result in the dismissal of this action.

22          DATED THIS 21st day of April 2020.

23

24
                                                   MIRANDA M. DU
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
